Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 8, 2004 (People v Williams, 5 AD3d 514 [2004]), modifying a judgment of the County Court, Suffolk County, rendered June 23, 2000.
*682Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). H. Miller, J.P., Crane, S. Miller and Rivera, JJ., concur.